Citation Nr: 1430073	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977, and from October 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge in January 2009.  The Veteran did not report for this hearing; therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

In March 2012 and December 2013 the Board remanded the Veteran's claim for further development.  

Documents contained on the Virtual VA paperless claims processing system include treatment records from the VA Central Arkansas Health Care System dated May 2006 to March 2012, an October 2013 appellate brief, and an April 2014 appellate brief.  Other documents on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  The Veterans Benefits Management System does not include any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board again finds that further development is necessary, and the Veteran's claim must again be remanded.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its March 2012 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to clarify whether the Veteran has a right hip disability, as the x-rays taken upon VA examination in May 2007 appeared to conflict with the May 2007 VA examiner's report, as well as a November 2008 private treatment record.  The Veteran was afforded a VA examination in March 2012.  In its December 2013 remand, the Board directed the AOJ to obtain an addendum statement from the March 2012 VA examiner to clarify whether the clinical evidence was sufficient to support a diagnosis, and whether any such condition was proximately caused or aggravated by the Veteran's service-connected disabilities.  In particular, the March 2012 VA examiner was asked to review the record, including the 2007 and 2012 radiographic evidence, and opine whether the Veteran has a currently-diagnosed right hip disorder.  If the examiner were to conclude that the Veteran does not have a current right hip disorder, the Board instructed the examiner to "provide a statement explaining why the clinical evidence of reduced range of motion [upon VA examination in March 2012] and 2007/2012 radiographic evidence of osteoarthriti[c] spurring about [the] acetabulum does not support a diagnosed right hip disorder."  The Board instructed that a full rationale was requested for all opinions expressed by the examiner.

In his January 2014 addendum statement, the March 2012 VA examiner stated that the claims file was reviewed.  The examiner stated the 2007 and 2012 hip x-rays "are of no clinical significance," and further stated that the Veteran "does not have any symptoms of hip disease."  The examiner did not address the evidence of reduced range of motion upon VA examination in March 2012, the Veteran's complaints of right hip pain, and did not provide a rationale for his opinions.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there has not been substantial compliance with the remand directives with respect to this claim, the appeal must be remanded again for a new VA examination to determine whether a current right hip disability exists.  Stegall v. West, 11 Vet. App. 268 (1998).  As the May 2007 and March 2012 VA examinations were performed by the same VA examiner, the Veteran should be afforded an examination with a new VA examiner, if possible.

Further, in a February 2014 statement, the Veteran indicates that he did not receive a copy of the September 2012 supplemental statement of the case.  The claims file indicates that although the Veteran's representative received a copy, see September 2012 waiver in response, in September 2012 the supplemental statement of the case mailed to the Veteran was returned by the U.S. Postal Service marked, "Attempted-Not Known, Unable to Forward."  The Veteran's mailing address has since been updated with VA.  See January 2014 Report of General Information.  On remand, the AOJ should send the Veteran another copy of the September 2012 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran another copy of the September 2012 supplemental statement of the case to his current address of record.

2. The AOJ should undertake appropriate development to obtain any outstanding private treatment records pertinent to the Veteran's claim.  The Veteran's assistance should be requested as needed.  VA treatment records since March 2012 should be obtained.  All obtained records should be associated with the claims file.

3. After the above development has been completed, and after any records obtained have been associated with the claims file, the AOJ should afford the Veteran a new VA examination with an appropriate examiner, other than the examiner who performed the May 2007 and March 2012 examinations, to determine the nature and etiology of any current right hip disability.  

The claims file, including all temporary folders, a copy of this remand, and any pertinent Virtual VA records must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After the record review, a thorough examination including current x-rays, and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify any right hip disability that is currently manifested or that has been manifested at any time since December 2006.  

The examiner should address the Veteran's complaints of chronic right hip pain.  See, e.g., February 2014 Veteran statement.  The examiner should also address the Veteran's contention that he has a hip problem, to include arthritis, distinct from his sciatica, SIJD, and associated pyriformis problem.  See April 2014 appellate brief.

b) If the examiner determines that no right hip disability is currently manifested or has been manifested since December 2006, the examiner should specifically address why the clinical evidence of reduced range of motion upon VA examination March 2012, and the 2007 and 2012 radiographic evidence of osteoarthritic spurring about the acetabulum do not support a diagnosed right hip disability.

c) If a right hip disability is diagnosed, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should note the Veteran's report that he fell onto his right hip when he fell in service and injured his right knee, and that although both his hip and knee hurt only his knee was examined.  See July 2006 VA physical therapy note.

d) If a right hip disability is diagnosed, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused or aggravated by one or more of the Veteran's service-connected disabilities (to include a right knee disability and/or right sacroiliac joint dysfunction).

The examiner should address the Veteran's contention that his service-connected right knee disability and the associated strain, awkward motions, altered gait, and use of crutches have caused his right hip disability.  See, e.g., July 2009 Veteran statement; January 2008 substantive appeal; March 2007 Veteran statement; December 2006 claim.  The examiner should also address the March 2009 letter by Dr. J.Z.M. stating that the compression of the nerve root in the Veteran's low back "correlates well with his pain that extends from his hip down through the anterior thigh to the knee."  Finally, the examiner should address the March 2010 VA PMRS physician consultation for right hip pain and SI dysfunction which assessed low back pain secondary to SIJD. 

e) If a right hip disability is diagnosed, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by one or more of the Veteran's service-connected disabilities (to include a right knee disability and/or right sacroiliac joint dysfunction)..

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should ensure the VA examination report complies with the Board's remand instructions.  The AOJ should undertake any further development it deems necessary.

5. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

